RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3485-17T4


NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

         Plaintiff-Respondent,

v.

A.M.P. and K.S.,

         Defendants,

and

M.T.J.,

     Defendant-Appellant.
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF A.S.P.,
J.M.J. and J.D.J., minors.
______________________________

                   Submitted November 1, 2018 – Decided December 5, 2018

                   Before Judges O'Connor and DeAlmeida.
              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Cape May County,
              Docket No. FG-05-0020-16.

              Joseph E. Krakora, Public Defender, attorney for
              appellant (Sarah Chambers, Designated Counsel, on
              the brief).

              Gurbir S. Grewal, Attorney General, attorney for
              respondent (Melissa H. Raksa, Assistant Attorney
              General, of counsel; Jennifer Russo-Belles, Deputy
              Attorney General, on the brief).

              Joseph E. Krakora, Public Defender, Law Guardian,
              attorney for minors A.S.P., J.M.J. and J.D.J. (Meredith
              Alexis Pollock, Assistant Deputy Public Defender, of
              counsel; Todd Wilson, Designated Counsel, on the
              brief).

PER CURIAM

        Defendant M.T.J. 1 (father or defendant) appeals from a March 20, 2018

judgment terminating his parental rights to his twin sons, J.M.J. and J.D.J.

(twins), presently four years of age. The twins’ mother, A.P., also lost her

parental rights to the twins, as well as to another child, A.S.P., in this

judgment, but she did not appeal from it. 2




1
    We use initials to protect the parties’ and their family members’ identities.
2
    M.T.J. is not the biological father of A.S.P.


                                          2
                                                                          A-3485-17T4
       On appeal, the father contends the Division of Child Protection and

Permanency (Division) failed to prove by clear and convincing evidence the

four-prong standard set forth in N.J.S.A. 30:4C-15.1(a).3 After reviewing the

record and applicable legal principles, we reject the father’s contentions and

affirm substantially for the reasons expressed by the trial court in its written

opinion. In lieu of reciting at length the evidence adduced during the trial, we


3
    These four prongs are:

          (1) The child's safety, health, or development has been or
          will continue to be endangered by the parental
          relationship;

          (2) The parent is unwilling or unable to eliminate the
          harm facing the child or is unable or unwilling to provide
          a safe and stable home for the child and the delay of
          permanent placement will add to the harm. Such harm
          may include evidence that separating the child from his
          resource family parents would cause serious and enduring
          emotional or psychological harm to the child;

          (3) The division has made reasonable efforts to provide
          services to help the parent correct the circumstances
          which led to the child's placement outside the home and
          the court has considered alternatives to termination of
          parental rights; and

          (4) Termination of parental rights will not do more harm
          than good.

          [N.J.S.A. 30:4C-15.1(a).]

                                       3
                                                                       A-3485-17T4
incorporate by reference the trial court’s findings on the material facts because

they are supported by competent evidence. See N.J. Div. of Youth & Family

Servs. v. F.M., 211 N.J. 420, 448-49 (2012). Nonetheless, we note some of the

key evidence.

      At the time of trial, the father was thirty years of age.        During a

psychological evaluation, he admitted to having previously engaged in various

criminal activities and was arrested numerous times. By the time of trial, he

had been incarcerated for five of the twelve years he had been an adult. In

2008, he was convicted of second-degree possession/distribution of CDS

within five hundred feet of a public housing facility, N.J.S.A. 2C:35-7.1, for

which he was sentenced to a seven-year term of imprisonment.

      It is not clear when the father was released from prison, but in April

2013, he was arrested and ultimately pled guilty to third-degree distribution of

CDS, N.J.S.A. 2C:35-5(a)(1); third-degree distribution of cocaine, N.J.S.A.

2C:35-5(b)(3); third-degree hindering prosecution, N.J.S.A. 2C:29-3(a)(5); and

third-degree theft by unlawful taking, N.J.S.A. 2C:20-3.              For these

convictions, he was sentenced to a concurrent four-year term of imprisonment.

While in prison, he was charged with and pled guilty to third-degree hindering

prosecution, N.J.S.A. 2C:29-3(b)(1), for which he was sentenced to a three-

                                       4
                                                                       A-3485-17T4
year term of imprisonment.     The father was released on all of the latter

convictions in August 2016.

      After the twins were born in June 2014, defendant was unable to visit

with the children while incarcerated, due to the prison facility’s policy on

visitation. But while in prison, he completed two parenting classes, earned his

GED, and took a college course in business management. However, a Division

worker told the father the Division wanted him to submit to psychological and

substance abuse evaluations, as well as random urine screens, and warned non-

compliance would prevent reunification. After his release from prison, the

father did submit to a psychological evaluation, but refused to submit to any

drug testing and spurned five of the Division’s referrals for a substance abuse

evaluation.

      In March 2016, the twins were placed in the home of their great aunt and

uncle, where they have lived since. These relatives want to adopt the twins.

      After his release from prison in August 2016, defendant was able to

secure work.   On appeal he argues the Division did not help him obtain

suitable housing, but during his psychological evaluation, conducted in

January 2017, defendant stated he did not need any services to provide a good




                                      5
                                                                      A-3485-17T4
home for his children.    Further, there is evidence the Division wanted to

evaluate his home, but he declined to give the Division staff his address.

      Psychologist James Loving, Psy.D., conducted the psychological

evaluation. He testified defendant does not have any significant mental health

problems. However, based upon defendant’s criminal history, Loving opined

defendant was “at extremely high risk” for recidivism. Because of this risk,

defendant may be incarcerated in the future, which implicates his ability to

parent the twins, not to mention provide them with a safe and stable home.

During his psychological evaluation, the father asserted he had not used illicit

drugs for a decade, but that claim could not be confirmed or at least

investigated because, as stated, defendant evaded submitting to drug screens

and a substance abuse evaluation.

      Loving also conducted a bonding evaluation of the twins with defendant,

as well as of the twins with their great aunt and uncle.           During these

evaluations, Loving noted the twins interacted with defendant in positive ways,

but he found the twins’ interaction with their resource parents to be much

stronger. Loving determined the twins did not see defendant as their father or

even as a primary person in their life. However, the twins “clearly show[ed]

that they have close, familiar, comfortable, positive relationships with their

                                       6
                                                                        A-3485-17T4
caregivers. And I would describe these attachments [to their caregivers] as

being strong and positive . . . . [T]he best plan for the kids moving forward

would be adoption by these caregivers.”

      The court found Loving’s testimony credible. The father offered no

contrary expert opinion to Loving’s; in fact, he did not introduce any evidence

at all. Following trial, the trial court issued a written opinion in which it

addressed the four factors in N.J.S.A. 30:4C-15.1(a). The father raises various

arguments, claiming there was insufficient evidence to support the court’s

conclusion the Division met all four prongs in this statute by clear and

convincing evidence.

      We recognize parents have a constitutionally protected right to enjoy a

relationship with their children and to raise them without State interference.

N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 102 (2008).

However, this right is not absolute, as it is limited by the "State's parens

patriae responsibility to protect children whose vulnerable lives or

psychological well-being may have been harmed or may be seriously

endangered by a neglectful or abusive parent." F.M., 211 N.J. at 447. The

State has a strong public policy that favors placing children in a permanent and

stable home. See In re Guardianship of K.H.O., 161 N.J. 337, 357-58 (1999).

                                       7
                                                                       A-3485-17T4
      A reviewing court should not disturb the factual findings of the trial

court if they are supported by "'adequate, substantial and credible evidence' on

the record." N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J. 261, 279

(2007) (quoting In re Guardianship of J.T., 269 N.J. Super. 172, 188 (App.

Div. 1993)). We defer to the trial court's credibility findings, unless the trial

court's findings are "so wide of the mark that the judge was clearly mistaken."

N.J. Div. of Youth & Family Servs. v. G.L., 191 N.J. 596, 605 (2007) (citing

J.T., 269 N.J. Super. at 188-89).

      We have examined the father’s arguments the Division failed to satisfy

the four prongs of N.J.S.A. 30:4C-15.1(a).      After perusing the record, we

conclude these arguments are without sufficient merit to warrant discussion in

a written opinion. See Rule 2:11-3(e)(1)(E). The court analyzed these prongs,

and its findings are amply supported by substantial and credible evidence,

mandating our deference. F.M., 211 N.J. at 448-49.

      Affirmed.




                                       8
                                                                       A-3485-17T4